Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to application No.  16/814,352, filed on 3/10/2020. Claims 1-18 are currently pending and have been examined. Claims 1-18 have been rejected as follow,

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-18 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The claims has been amended and  Examiner’s  analysis is presented below in all the claims.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of : “b)  identifying a promotion … that is to be presented to the user during a time window; c)  determining a probability that the user will select the promotion if the promotion is presented at a first time point within the time window in connection with the first video content item;  d) determining whether to present the promotion at the first time point based on at least on the probability;”
identifying and determining”  limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for timing presentations of content. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as:
“a) causing a first video content item to be presented …., wherein the video content item is provided..; e)  in response to determining that the promotion is to be presented at the first time point, causing the promotion to be presented … at the first time point in connection with the first video content item;  f) and in response to determining that the promotion is not to be presented at the first time point, causing the promotion to be presented …at a second time point in connection with a second video content item, wherein the second time point is within the time window and wherein the second time point is after the first time point”
These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“a user device of a user”, from the instant disclosure, 
“[0016] FIG. 4 shows a schematic diagram of an illustrative system suitable for
implementation of mechanisms described herein for identifying times to present content in
accordance with some embodiments of the disclosed subject matter.
[0017] FIG. 5 shows a detailed example of hardware that can be used in a server and/or a
user device of FIG. 4 in accordance with some embodiments of the disclosed subject matter.
[0023] At I 02 of process I 00, the server can cause a video content item to be presented
on a user device of a user. In some embodiments, the video content item can be any suitable
type of video content item (e.g., a video, a music video, a television show, live-streamed video
content, a video content item in a play list of video content items, and/or any other suitable type

device (e.g., a mobile phone, a tablet computer, a virtual assistant device, a television, a smart
television, a streaming media device connected to a display device, a wearable computer, and/or
any other suitable type of user device).
[0076] User devices 406 can include any one or more user devices suitable for presenting
content. In particular, user devices 406 can include any suitable user devices suitable for
presenting promotions in connection with pages or user interfaces ( e.g., a user interface of an
application, a website, and/or any other suitable page or user interface). In some embodiments,
user device 406 can include any suitable type of user device, such as mobile phones, tablet
computers, wearable computers, laptop computers, desktop computers, smart televisions, media
players, game consoles, vehicle information and/or entertainment systems, and/or any other
suitable type of user device”, see at least paragraphs 16-17, 23 and 76.

“a video sharing service”, from the instant disclosure, 
“[0019] In some embodiments, the mechanisms described herein can determine whether a
promotion associated with a service is to be shown to a user at a current time, or whether
presentation of the promotion is to be delayed to a later time. In some embodiments, a service
can include any suitable type of service used by a user, such as a media content streaming
service, a social networking service, a content storage and/or sharing service, and/or any other
suitable type of service. In some embodiments, the promotion can be any suitable promotion
associated with the service. For example, in some embodiments, the promotion can include an
advertisement of a subscription, product, or feature provided by the service. As a more particular
example, in some embodiments, in an instance in which the service is a media content streaming
service, the promotion can include a subscription which, when purchased by the user, allows the
user to stream media content with fewer or no advertisements. As another more particular
example, in some embodiments, in an instance in which the service is a media content streaming
service, the promotion can include an indication of an application provided by the service for
playback of a particular type of media content provided by the service, such as music”, paragraph 19.

All these elements are recited in the claims in a very generic way.
The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 


The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“a user device of a use and “a video sharing service”, amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic hardware and software cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the  limitations: 
“a user device of a use and a video sharing service”, were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as:
“a) causing a first video content item to be presented on a user device of a user, wherein the video content item is provided..; e)  in response to determining that the promotion is to be presented at the first time point, causing the promotion to be presented … at the first time point in connection with the first video content item;  f) and in response to determining that the promotion is not to be presented at the first time point, causing the promotion to be presented …at a second time point in connection with a second video content item, wherein the second time point is within the time window and wherein the second time point is after the first time point”
These are limitations toward accessing or receiving data (gathering data).  Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements 
“a user device of a use and “a video sharing service”, were are anything other than generic software and hardware, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network);  and v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; court decisions cited in MPEP 2106.05(d)(II) indicate that merely  computer receives and sends information over a network and presenting or displaying information, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that “a user device of a use and “a video sharing service”,
limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.

Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
In addition the Examiner analyses supplementary elements in the claim  in view of the instant disclosure:  
“Hardware processor”, from the instant disclosure,  
“[0079] Server 402 and user devices 406 can be implemented using any suitable hardware
in some embodiments. For example, in some embodiments, devices 402 and 406 can be
implemented using any suitable general-purpose computer or special-purpose computer. For
example, a mobile phone may be implemented using a special-purpose computer. Any such
general-purpose computer or special-purpose computer can include any suitable hardware. For
example, as illustrated in example hardware 500 of FIG. 5, such hardware can include hardware
processor 502, memory and/or storage 504, an input device controller 506, an input device 508,
display/audio drivers 510, display and audio output circuitry 512, communication interface(s)
514, an antenna 516, and a bus 518.
[0080] Hardware processor 502 can include any suitable hardware processor, such as a
microprocessor, a micro-controller, digital signal processor(s), dedicated logic, and/or any other
suitable circuitry for controlling the functioning of a general-purpose computer or a special purpose
computer in some embodiments. In some embodiments, hardware processor 502 can be
controlled by a server program stored in memory and/or storage of a server, such as server 402.
In some embodiments, hardware processor 502 can be controlled by a computer program stored
in memory and/or storage 504 of user device 406”, paragraphs 79-80.

The Examiner gives the broadest reasonable interpretation. The additional elements in the claim  are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 13: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a non-transitory computer readable medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.

Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 2-6, 8-12 and 14-18, the claims recite elements such as “average probability of the user selecting the promotion in connection with any video content item in a group of video content items”,  “the second time point is identified based on a determination that a probability that the user will select the promotion if the promotion is shown at the second time point is greater than the probability that the user will select the promotion if the promotion is shown at the first time point”, “determining whether the probability exceeds a predetermined threshold”,  “the predetermined threshold is determined based on a probability of the user using the video sharing service within the time window”; “the predetermined threshold is a first value when the probability is within a first range, and wherein the predetermined threshold is a second value that is higher than the first value when the probability is within a second range that is higher than the first range”, etc. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9 and 13-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US PG. Pub. No.  20190349619 (Hou).

As to claims 1, 7 and 13, Hou discloses a method for timing presentation of content
(“Systems and methods for identifying, assembling, and transmitting content … Data is received over a network from a first user terminal that enables identification of the first user. Program information for a digital program is accessed. A determination is made as to how many interstitials are to be presented during a playback of the digital program. A prediction model is selected and executed to generate predictions of user responses to one or more placements of program interstitials. The user response predictions are used to determine positioning of interstitials with respect to the program. The interstitials are enabled to be displayed on the first user terminal in accordance with the determined positioning”, abstract.
“[0344] FIG. 23B illustrates an example process of generating a predictive model in greater detail. …. the model is to be trained. By way of further example, if the error 
a)  causing a first video content item to be presented on a user device of a user, wherein the video content item is provided by a video sharing service
(“[0012] FIG. 1A-1C illustrates an example system environment and certain components thereof”.
“[0028] Certain embodiments described herein overcome some or all of the noted deficiencies of conventional video sharing sites. Certain embodiments logically assemble user and/or professional content (e.g., streamed content) from one or more sites into channels, and provide a content site where specific videos are provided for display to viewers at specific times, according to a program schedule. Optionally, the content for a given channel, or a program within a channel, is streamed from multiple third party content sites to the user terminals, without passing through the content site system that organizes the third party content into channels and programs”, paragraph 28.
“[0029] FIG. 1A illustrates an example content scheduling system 102 in an example environment [Examiner interprets as video content item is provided by a video sharing service]. FIGS. 1B-1C illustrate example components of the content scheduling system 102. The content scheduling system 102 may host a program guide (described in greater detail herein), program scheduling information, channel definitions, channel categories, user account information, video player schema information for video players 
“[0129] Interstitials may be interactive and may provide the user with enhanced user interfaces and interactivity. Further, interstitials may be dynamically generated based on current conditions/information, reducing the need to pre-generate and store extremely large number numbers of potentially needed interstitials, thereby reducing non-volatile memory utilization. An interstitial may be displayed between clips, during a break in a program, immediately before and/or after a commercial (e.g., to retain a viewer's during a commercial), or otherwise. The type of interstitial and/or interstitial content may be randomly (which includes pseudo-randomly) selected for a given interstitial slot (e.g., in response to a randomizer control being set). Different types of interstitials (or different specific interstitials) may be associated with different weights for different interstitial slots so that certain types of interstitials will be selected more often for presentation for a given slot by a pseudo-random selection process. For example, certain types of interstitials may be more heavily weighted for an interstitial slot immediately prior to the beginning of a program, while other types of interstitials may be weighted more heavily for an interstitial slot immediately prior to presentation of an advertisement. A user interface may be provided that enables an operator or other user to assign weights to interstitials or interstitial-types for specific interstitial slots or slot types. Factors that may be evaluated by the system in the automated selection of interstitials for a given interstitial slot may include some or all of the following: current channel, current episode/program, randomizer control setting (on/off), current time (within a 24 hour clock), time position 
b)  identifying a promotion for the video sharing service that is to be presented to the user during a time window
(“…The content programmer may define an order for the selected clips and/or other form of content to be presented in when the program is viewed or listened to by users. For example, the content scheduling system 102 may record clip sequencing information specified by a programmer or the system to indicate the order that selected clips will be played back as part of a program. The system 102 may associate metadata with a given clip in a program, such as a starting point/time and a stop point/time for each clip [time window]….”, see at least paragraph 34 and “…the system may further track how often the user has interacted with interactive advertisements…”, paragraph 318.
“….However, optionally, different users may be presented with different advertisements during a given advertisement break [Examiner interprets as a time window]. For example, different advertisements may be selected for different users based on user preferences, user navigation history, and/or other user-specific information such as that discussed elsewhere herein. Different advertisements may optionally be served to different users using different ad servers. A given advertisement may optionally be dynamically selected in real time for a given ad slot (e.g., within +/−100 ms of the beginning of an ad slot) [Examiner interprets as presented at a first time point within the time window]….”, paragraphs 238 and 134);
c)  determining a probability that the user will select the promotion if the promotion is presented at a first time point within the time window in connection with the first video content item
(Hou’s system comprises user account information to formulate predictions,
“[0058] The system 102 may include data stores 162, 164 that store content to be streamed to users (e.g., backup/alternate content as discussed herein, standard channel content, promotional/advertisement content, etc.), location information for content to be streamed to users (e.g., URLs to video content on third party hosting sites 104, 106, 108, URLs to music content, image content, social content, microblogs, etc., or any combination thereof on local or third party content hosting sites), program schedules, user account information (e.g., user channel and content preferences (e.g., genre, program, subject matter, content and/or channel likes and/or dislikes provided by the user via one or more interfaces), user specifications of channels to be blocked, user reminder instructions, user bookmarks, user viewing history (e.g., which channels and programs the user has watched, how often the user watches a given channel or program, how long a user watches a given program or channel, etc.), rules, and/or other information. For example, the data store 164 may store a user's responses to interstitials of different types, such as advertisements, games, program information, and/or the like. The stored user responses may indicate whether the user navigated away from an interstitial (e.g., changed channels or otherwise accessed a different program), fast forwarded through the interstitial, skipped the interstitial, replayed the interstitial, interacted with the interstitial (e.g., clicked on a link in the interstitial, responded to a question posed by the interstitial, played a game provided by the interstitial, and/or the like [Examiner interprets as determining a probability that the user will select the promotion])”, paragraph 58.
 “[0059] By way of example, user account information (e.g., user channel and content preferences explicitly provided by the user, user channel and content preferences as determined from the user's content viewing history, etc.), user behaviors (e.g., how long a user watches content per day or week, how many times in a specified time period the user changes channels, how often per specified time period the user tries a new channel or show [Examiner interprets as determining a probability or inference] (a channel or show the user has not previously viewed), etc.), promoted content (e.g., content sponsored by an advertiser or other third party), and/or data from third parties may be used in generating content recommendations for the user and/or in organizing how a program guide is presented to the user….”, paragraph 59.
“….However, optionally, different users may be presented with different advertisements during a given advertisement break. For example, different advertisements may be selected for different users based on user preferences, user navigation history, and/or other user-specific information such A given advertisement may optionally be dynamically selected in real time for a given ad slot (e.g., within +/−100 ms of the beginning of an ad slot) [Examiner interprets as presented at a first time point within the time window]….”, paragraph 238.
“…[0318] For example, user interactions with and/or responses to advertisements may be monitored. By way of illustration, a system, such as system 102, can detect when (with respect to time of day and/or relative to the beginning of a program) and how often a user has fast forwarded through advertisements and/or how often a user has navigated away from a channel during an advertisement. If the ad is an interactive ad (e.g., configured to navigate the user to a website or present information in response to the user click on the advertisement), the system may further track how often the user has interacted with interactive advertisements. The system may be configured to detect/determine [Examiner interprets as determining a probability that the user will select the promotion] more detailed information such as some or all of the following examples…”, paragraphs 318 and 319.
See also, “…A prediction model is selected and executed to generate predictions of user responses to one or more placements of program interstitials [Examiner interprets as a probability that the user will select the promotion]. The user response predictions are used to determine positioning of interstitials with respect to the program. The interstitials are enabled to be displayed on the first select a prediction model from a pool of prediction models…”, paragraph 7.
“….. mediation layer may include defined rules (e.g., programmer defined rules) that specify when an advertisement (or interstitial) is to be displayed (e.g., within a specified time block within a program, based on how much of a particular program a user has viewed, based on the subject matter of a given item of content (e.g., as determined from associated metadata), based on what is occurring or being displayed in the content, between specified clips, etc.). Optionally, a client displaying a program (e.g., an application or a browser) may execute code that determines when and/or where an advertisement or interstitial is to be displayed…”, paragraph 48.
“..[0351] At block 2412, based on the output of the prediction model, the determined number of interstitials are scheduled to enhance the probability that the user will watch the interstitials….”, paragraph 351.
See also “[0329] By way of illustration and with reference to the example illustrated in FIG. 22, 10 interstitials may be displayed during a program to two different users. For the first user 2202, whose history indicated a high tolerance or preference for interstitials (e.g., advertisements), 2 interstitials may be scheduled to be immediately played before the beginning of the program and the other 8 interstitials may be distributed throughout the program (including during the first quarter of the program) and immediately after the program….”, paragraph 329);

(see “monitor user’s response to interstitials”, element 2414, “prediction accurate?, element 2416 and element 2418 in Fig. 24 and associated disclosure.
See also, “…A prediction model is selected and executed to generate predictions of user responses to one or more placements of program interstitials [Examiner interprets as a probability that the user will select the promotion]. The user response predictions are used to determine positioning of interstitials with respect to the program [Examiner interprets as at the first time point based on at least on the probability]. The interstitials are enabled to be displayed on the first user terminal in accordance with the determined positioning….”, abstract and paragraph 6. “… select a prediction model from a pool of prediction models…”, paragraph 7.
“….. mediation layer may include defined rules (e.g., programmer defined rules) that specify when an advertisement (or interstitial) is to be displayed (e.g., within a specified time block within a program, based on how much of a particular program a user has viewed, based on the subject matter of a given item of content (e.g., as determined from associated metadata), based on what is occurring or being displayed in the content, between specified clips, etc.). Optionally, a client displaying a program (e.g., an application or a browser) may execute code that determines when and/or where an advertisement or interstitial is to be displayed…”, paragraph 48);

(see “monitor user’s response to interstitials”, element 2414, “prediction accurate?, element 2416 and “update model “, element 2418 in Fig. 24 and associated disclosure. Next, “interstitial scheduler” element 2512 in Fig. 25, “For example, if a program tag indicates a subject matter that matches a user subject matter preference, a prediction engine may predict that the user is more likely to watch interstitials even if placed early on in the program [Examiner interprets as determining that the promotion is to be presented at the first time point]….”, paragraph 367 and at least paragraph 380 will cause the promotion to be presented, “0380] A prediction engine execution module 2510 may be configured to access and execute a selected prediction engine, optionally in real time. For example, when a user is watching a channel of video programs, immediately before the beginning of a given program (e.g., within 30 or 60 seconds of the beginning of the program), a service request  may be made to the prediction engine execution module 2510 to execute a prediction engine. The service request may include a user identifier. The prediction engine execution module 2510 may utilize the user identifier to access the associated prediction engine identifier from the user records data store 2514, and then execute the accessed prediction engine. The prediction engine may generate predictions for multiple different potential scheduling of interstitials [Examiner interprets as causing the promotion to be presented on the user device at the first time point]. The interstitial scheduler 2512 may evaluate the predictions and select the schedule that is predicted to result in the most Certain interstitials may be scheduled in according to the rules, while other interstitials may be scheduled to maximized the likelihood that the user will view the interstitials [Examiner interprets as causing the promotion to be presented on the user device at the first time point]”, paragraph 380);
f)  and in response to determining that the promotion is not to be presented at the first time point (“identify two or more related interstitials that are to be displayed”, element 2008 Fig. 20 ), causing the promotion to be presented on the user device at a second time point in connection with a second video content item (“cause second interstitial to be displayed at determined time/slot [Examiner interprets as a second time point ]”, element 2018 in Fig. 20A),  wherein the second time point is within the time window (“…at block 2016 a defemination is made or accessed as to when (in terms of time or slot) the second interstitial is to be displayed….”, paragraph 234 and element 216 in Fig. 20A), and wherein the second time point is after the first time point (“Fig. 22 illustrates examples of different positioning of interstitial content for different users”, paragraph 23 and Fig. 22).
In summary, Hou discloses the determining of promotions (interstitials) to be presented (element 2008 Fig. 20 ); Hou also identify time points to present the promotion, (see Fig. 22 and associated disclosure); Next, Hou teaches time window, (see at least advertisement break in paragraph 134. See also “… At block 2102, a predetermined interstitial slot is identified. An interstitial is selected for the interstitial slot, as similarly discussed…At block 2014, the length of the selected interstitial (e.g., as determined from metadata associated metadata) is compared with the length of the interstitial slot [Examiner interprets as wherein the second time point is within the time window]”, paragraph 244 and element 2102 in Fig. 21A); also, Hou discloses “…A prediction model is selected and executed to generate predictions of user responses to one or more placements of program interstitials [Examiner interprets as a probability that the user will select the promotion]. The user response predictions are used to determine positioning of interstitials with respect to the program. The interstitials are enabled to be displayed on the first user terminal in accordance with the determined positioning….”, abstract and paragraph 6. “… select a prediction model from a pool of prediction models…”, paragraph 7. 
As to claim 7, it comprises the same limitations than claim 1 above, therefore is rejected in the same manner, and further comprises
a hardware processor that is configured to (see Figs. 1A, 1B and 1C and associated disclosure).
As to claim 13, it comprises the same limitations than claim 1 above, therefore is rejected in the same manner, and further comprises
A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for timing presentation of content,
(“[0030] The example content scheduling system 102 includes a processing unit 170, a network interface 172, a non-transitory computer-readable medium drive 173, and an input/output device interface 174, all of which may communicate with one another by way of a communication bus. The network interface 172 may provide the content 102 with connectivity to one or more networks (e.g., network 116) or computing systems. …”, paragraph 30).

As to claims 2, 8 and 14, Hou discloses
wherein determining whether to present the promotion at the first time point is based on an average probability of the user selecting the promotion in connection with any video content item in a group of video content items
(“… select a prediction model from a pool of prediction models…”, paragraph 7. 
“[0335] The best performing algorithm/technique may be identified from the pool, and selected for use for a given user or class of users (e.g., based on the average performance of the algorithm/technique)”, paragraph 335. See also paragraph 374).

As to claims 3,  9 and 15, Hou discloses
wherein the second time point is identified based on a determination that a probability that the user will select the promotion if the promotion is shown at the second time point is greater than the probability that the user will select the promotion if the promotion is shown at the first time point
(“….. By contrast, if a program tag indicates a subject matter that does not match any user subject matter preference, a prediction engine may predict that the user is not likely to watch interstitials if placed early on in the program (but may be more willing to watch interstitials if placed later in the program [Examiner interprets as probability that the user will select the promotion if the promotion is shown at the second time point is greater than…])”, paragraph 367.
see “monitor user’s response to interstitials”, element 2414, “prediction accurate?, element 2416 and “update model “, element 2418 in Fig. 24 and associated disclosure.
See also “[0349] At block 2408, a prediction model may be selected that predicts how the user will respond to potential interstitial presentations with respect to a program….”, paragraph 349.
“[0369] A prediction selection engine 2508 selects, for a given user or class of user, a prediction engine from the prediction engine pool 2504. The prediction selection engine 2508 may perform the selection using the corresponding evaluations performed by the prediction engine evaluator 2506. In addition, the prediction selection engine 2508 may utilize other factors in performing the selection. …”, paragraph 369).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 10-12 and 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No.  20190349619 (Hou)  in view of  US PG. Pub. No.  20200134648 (QI).

As to claims 4, 10 and 16, Hou discloses
wherein determining whether to present the promotion at the first time point  (element 2406 Fig. 24) comprises determining whether the probability exceeds a predetermined threshold (see at least in Fig. 24 elements 2406, 2412, 2414, 2416 and 2418. “[0361] At block 2416, the user's response to the interstitials is compared to the predicted response, and if the actual response is sufficiently close to the predicted response, the process ends. Otherwise, at block 2418, the prediction model is updated based on the actual user response. For example, the prediction model weights (such as those discussed elsewhere herein with respect the updated prediction compared to the actual user response until the prediction and actual user response are within a matching threshold….”, paragraph 361).
Hou does not expressly discloses the probability exceeds but QI discloses a system that manages data when the rule comprises a probability threshold greater  than a value, “…a single probability threshold or a set of probability thresholds. The probability threshold(s) may be predetermined or dynamically determined (e.g., based on a mean, a mode, a median, or a rank of the determined churn probability of all the users). A single probability threshold (e.g., 50%) may be used when the plurality of predetermined two groups includes only two groups (e.g., a “… group (e.g., <50%) and a … group (e.g., >50%) [the probability exceeds])…”, paragraph 98.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate QI’s teaching with the teaching of Hou. One would have been motivated to  provide functionality to determine probability threshold of users that will use the system  and any kind of rules associated with the user data thresholds in order to manage  user predictions that may enhance or maintain the user activity of a driving service platform and help to win the market, paragraph 3 of QI.
As to claims 5, 11 and 17, Hou discloses
wherein the predetermined threshold is determined based on a probability of the user using the video sharing service (see abstract and paragraph 334) within the time window

“….However, optionally, different users may be presented with different advertisements during a given advertisement break [Examiner interprets as a time window]. For example, different advertisements may be selected for different users based on user preferences, user navigation history, and/or other user-specific information such as that discussed elsewhere herein. Different advertisements may optionally be served to different users using different ad servers. A given advertisement may optionally be dynamically selected in real time for a given ad slot (e.g., within +/−100 ms of the beginning of an ad slot) [Examiner interprets as presented at a first time point within the time window]….”, paragraphs 238.
“..[0351] At block 2412, based on the output of the prediction model, the determined number of interstitials are scheduled to enhance the probability that the user will watch the interstitials….”, paragraph 351);

As to claims 6, 12 and 18,  Hou discloses

(“The operator may optionally specify thresholds for numbers of views and viewer ratings the clips (or other content) are to have [Examiner interprets as predetermined using threshold is a first value], as similarly discussed elsewhere herein’…”, paragraph 115.
“[0342] FIG. 23 illustrates an example process for generating a prediction model that may be used to predict how a given user or class of users will respond to a given placement of interstitials. Referring to FIG. 23A, at block 2302A, historical viewing and interaction information is accessed from a data store. Optionally, expressly provided user preference information may be accessed as well. The historical viewing and interaction information may include some or all of the viewing and interaction information discussed elsewhere herein with respect to interstitials and/or program content. ….”, paragraph 342.
“[0343] At block 2304A, some or all of the information accessed at block 2302A may be used to generate a prediction model that predicts how the user will respond to potential interstitial presentations with respect to a program. [Examiner interprets as predetermined threshold is a first value]”, paragraph 343.
“[0344] FIG. 23B illustrates an example process of generating a predictive model in greater detail. …. the model is to be trained. By way of further example, if the error indication is below a specified threshold, the training loop may be stop”, paragraph 344).
wherein the predetermined threshold is a second value when  the probability is within a second range

344] FIG. 23B illustrates an example process of generating a predictive model in greater detail. At block 2302B, historical viewing, interaction, and/or preference information is accessed from a data store as similarly discussed above with respect to block 2302A. At block 2304B, input weights for the model may be set to an initial value. For example, all weights may be set to the same value (e.g., 1) or to different values. At block 2306B, a first prediction is made using the inputs and associated weights . [Examiner interprets as predetermined threshold is a first value] The prediction predicts a user response for a historical placement of interstitials for which the user's actual response is known. At block 2308B, the prediction is compared the user's actual response and an error indication is generated reflective of the divergence of the prediction from the user's actual response [Examiner interprets as probability is within a second range..]a fixed value may be used to determine how many times the model is to be trained. By way of further example, if the error indication is below a specified threshold, the training loop may be stop….”, paragraph 344.
Hou does not expressly  disclose
wherein the predetermined threshold is a second value that is higher than the first value 
However, QI discloses a system that uses historic data to determine probability of an outcome (see abstract) .
“…user churn prediction is necessary and important. Firstly, the user churn prediction may assist a driving service platform to understand its users better and to adopt different marketing and retention strategies for different user groups for increasing the retention rate of users. Secondly, the user churn prediction may enhance or maintain the user activity of a driving service platform [Examiner interprets as a probability of the user using the video sharing service ] and help to win the market…”, paragraph 3. 
 QI’s system uses a set of labeling thresholds (paragraph 78), “The labeling threshold(s) may be predetermined or dynamically determined (e.g., based on a mean, a median, a mode, or a rank of the second feature parameters of all the users). A single labeling threshold may be used to label the users into … groups…”, paragraph 78.
“…a single probability threshold or a set of probability thresholds. The probability threshold(s) may be predetermined or dynamically determined (e.g., based on a mean, a mode, a median, or a rank of the determined churn probability of all the users). A single probability threshold (e.g., 50%) may be used when the plurality of predetermined two groups includes only two groups (e.g., a “… group (e.g., <50%) and a … group (e.g., >50%)) [Examiner interprets as predetermined threshold is a second value that is higher than the first value]. A set of probability thresholds (e.g., 30% and 70%) may be used when the second plurality of predetermined groups includes more than two groups (e.g., a … group (e.g., >70%), a … group (e.g., within the range [30%, 70%)), and a … group (e.g., <30%))…”, paragraph 98.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate QI’s teaching with the teaching of Hou. One would have been motivated to  provide functionality to determine probability threshold of users that will use the system  and any kind of rules associated user churn prediction that may enhance or maintain the user activity of a driving service platform [Examiner interprets as a probability of the user using the video sharing service ] and help to win the market…”, paragraph 3 of QI.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Using Viewing Statistics to Control Energy and Traffic Overhead in Mobile Video Streaming”. IEEE. 2016.
A Combined Approach for Customer Profiling in Video on Demand Services Using Clustering and Association Rule Mining. IEEE. 2020. The purpose of this paper is to propose a combined data mining approach for analyzing and profiling customers in video on demand (VoD) services. The proposed approach integrates clustering and association rule mining. For customer segmentation, the LRFMP model is employed alongside the k-means and Apriori algorithms to generate association rules between the identified customer groups and content genres. The applicability of the proposed approach is demonstrated on real-world data obtained from an Internet protocol television (IPTV) operator. In this way, four main customer groups are identified: “high consuming-valuable subscribers”,” less consuming subscribers”,” less consuming-loyal subscribers” and “disloyal subscribers”. In detail, for each group of customers, a different marketing strategy or action is proposed, mainly campaigns, special-day promotions, discounted materials, offering favorite content, etc. Further, genres preferred by these customer segments are extracted using the Apriori algorithm. The results obtained from this case study also show that the proposed approach provides an efficient tool to form different customer segments with specific content rental characteristics, and to generate useful association rules for these distinct groups. The proposed combined approach in this research would be beneficial for IPTV service providers to implement effective CRM and customer-based marketing strategies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        3/11/2022